Exhibit 10.8
(CELANESE LOGO) [d68385d6838501.gif]
CELANESE CORPORATION
LONG-TERM INCENTIVE CASH AWARD AGREEMENT
DATED <DATE>
<NAME>
You have been granted a Long-Term Incentive Award, payable in Cash, pursuant to
the terms and
conditions of this award agreement:
LTI Cash Award
<$AMOUNT>
This grant is made pursuant to the Cash Award Agreement dated as of <DATE>
between Celanese and
you, which Agreement is attached hereto and made a part hereof.

 



--------------------------------------------------------------------------------



 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
LONG-TERM INCENTIVE CASH AWARD AGREEMENT
     This Long-Term Incentive Cash Award Agreement (the “Agreement”) is made and
entered into effect as of <DATE> (the “Grant Date”) by and between Celanese
Corporation, a Delaware corporation (the “Company”) and <GRANTEE> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
     1. LTI Cash Award: In order to encourage the Participant’s contribution to
the successful performance of the Company, the Company hereby grants to the
Participant as of the Grant Date, pursuant to the terms of this Agreement, a
Long Term-Incentive Cash Award in the gross amount of <TOTAL AWARD> (the “Cash
Award”). The Participant hereby acknowledges and accepts such Cash Award upon
the terms and subject to such performance requirements and other conditions,
restrictions and limitations contained in this Agreement.
     2. Time-Based Vesting: Subject to Section 3 and Section 7 of this
Agreement, a portion of the total Cash Award shall vest and become payable to
the Participant on each date set forth below (each such date, a “Vesting Date”)
according to the following schedule:

      Vesting Date   Vested Cash Award Amount       <DATE>   <$AMOUNT>      
<DATE>   <$AMOUNT>       <DATE>   <$AMOUNT>

     3. Effects of Certain Events:
     (a) Upon the termination of the Participant’s employment by the Company
without Cause or due to the Participant’s death or Disability, a prorated
portion of the Cash Award will vest in an amount equal to (i) the total Cash
Award granted hereunder, multiplied by (ii) a fraction, the numerator of which
is the number of complete calendar months between the Grant Date and the date of
termination, and the denominator of which is 30, such product to be rounded up
to the nearest whole number (the “Prorated Amount”). Upon such termination, the
Prorated Amount, less any portion of the Cash Award previously vested and paid
to the Participant prior to the date of termination, shall be paid to the
Participant within thirty (30) days following the Participant’s date of
termination. The remaining portion of the Cash Award shall be forfeited and
cancelled without consideration.
     (b) Upon the termination of the Participant’s employment for any other
reason, the unvested potion of the Cash Award shall be forfeited and cancelled
without consideration.
     4. Payment of Cash Award: Subject to Sections 3 and 7 of this Agreement,
the vested portion of the Cash Award shall be payable to the Participant within
thirty days (30) days following the applicable Vesting Date. The vested portion
of the Cash Award will be paid in the local currency (to be calculated as of the
applicable Vesting Date using the exchange rate information available on the

Page 2



--------------------------------------------------------------------------------



 



Company’s corporate accounting intranet portal) of the country in which the
Participant is employed and receives all other forms of remuneration as of such
Vesting Date.
     5. Conversion of Cash Award: The Committee may, in its sole discretion, at
any time convert all or any portion of the Cash Award into an award of
time-vesting restricted stock units (“RSUs”). If the Committee determines to
convert the Cash Award:
     (a) The unvested portion of the Cash Award shall be cancelled and converted
into an award of RSUs entitling the Participant to receive (upon vesting in
full) an aggregate number of Common Shares equal to the Unvested Cash Award
Value divided by the Fair Market Value of one Common Share on the date of
conversion. The RSUs shall vest on the same schedule otherwise applicable to the
Cash Award.
     (b) The Company and the Participant will enter into a new RSU award
agreement governing the award of RSUs and the provisions of this Agreement shall
no longer apply to the portion of the Cash Award so converted.
     (c) The Committee shall provide the Participant with prompt written notice
of the conversion of any portion of the Cash Award into RSUs.
     6. Rights as a Stockholder: The Participant shall have no voting, dividend
or other rights as a stockholder with respect to the Cash Award.
     7. Change in Control: Notwithstanding any other provision of this Agreement
to the contrary, upon the occurrence of a Change in Control, with respect to any
portion of the Cash Award that has not previously been forfeited or converted:
     (a) If (i) the Participant’s rights to the unvested portion of the Cash
Award are not adversely affected in connection with the Change in Control, or,
if adversely affected, a substitute award with an equivalent (or greater)
economic value and no less favorable vesting conditions is granted to the
Participant upon the occurrence of a Change in Control, and (ii) the
Participant’s employment is terminated by the Company (or its successor) without
Cause following the Change in Control, then the unvested portion of the Cash
Award (or, as applicable, the substitute award) shall immediately vest and be
paid in full as soon as reasonably practicable following the date of
termination, but in no event later than March 15 of the year following the year
in which such termination of employment occurs.
     (b) If the Participant’s right to the unvested portion of the Cash Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 7(a) above, then upon the occurrence of a
Change in Control, the unvested portion of the Cash Award shall immediately vest
and be paid in full to the Participant within thirty (30) days following the
Change in Control.
     8. Income Taxes: To the extent required by applicable federal, state, local
or foreign law, the Company shall have the right to withhold and deduct from the
payments due to the Participant pursuant to the Cash Award, amounts that would
otherwise be delivered pursuant hereto for the payment of taxes or other amounts
required by law and to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes.
     9. Non-Transferability of Award: The Cash Award may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
affiliate;

Page 3



--------------------------------------------------------------------------------



 



provided, that the Participant may designate a beneficiary, on a form provided
by the Company, to receive any portion of the Cash Award payable hereunder
following the Participant’s death.
     10. Other Agreements: Subject to sections 10(a) and 10(b) of this
Agreement, this Agreement constitutes the entire understanding between the
Participant and the Company regarding the Cash Award, and any prior agreements,
commitments or negotiations concerning the Cash Award are superseded.
     (a) The Participant acknowledges that as a condition to the receipt of the
Cash Award, the Participant shall have delivered to the Company (x) an executed
copy of this Agreement and (y) an executed copy of the Long-Term Incentive
Claw-Back Agreement (if a current version of such Long-Term Incentive Claw-Back
Agreement is not already on file, as determined by the Committee in its sole
discretion). For purposes hereof, “Long-Term Incentive Claw-Back Agreement”
means an agreement between the Company and the Participant associated with the
grant of long-term incentives of the Company, which contains terms, conditions
and provisions regarding one or more of (i) competition by the Participant with
the Company; (ii) maintenance of confidentiality of the Company’s and/or
clients’ information; and (iii) such other matters deemed necessary, desirable
or appropriate by the Company for such an agreement in view of the rights and
benefits conveyed in connection with an award.
     (b) If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Cash Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
     11. Not a Contract for Employment; No Acquired Rights: Nothing in this
Agreement or any other instrument executed in connection with the Cash Award
shall confer upon the Participant any right to continue in the Company’s employ
or service, or any right to future awards, nor limit in any way the Company’s
right to terminate the Participant’s employment or other service at any time for
any reason.
     12. Severability: In the event that any provision of the Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
     13. Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement.
     14. Binding Effect: The Cash Award and this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
heirs, beneficiaries, successors and assigns.
     15. Electronic Delivery: By executing the Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable laws), in whole or in part, regarding the Company and its
subsidiaries, and the Cash Award via the Company’s web site or other means of
electronic delivery.
     16. Governing Law: The Cash Award and this Agreement shall be interpreted
and construed in accordance with the laws of the state of Delaware and
applicable federal law.

Page 4



--------------------------------------------------------------------------------



 



     17. Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the Cash Award granted
pursuant to this Agreement shall be forfeited by the Participant and this
Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <DEADLINE DATE>.
     18. Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
     19. Definitions: The following terms shall have the following meanings for
purposes of this Agreement:
     (a) “Cause” means (i) the Participant’s willful failure to perform the
Participant’s duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant’s willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company’s business conduct
policy, (vi) any material violation of the Company’s policies concerning
harassment or discrimination, (vii) the Participant’s conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant’s breach of any confidentiality, intellectual property,
non-competition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company or an affiliate.
     (b) “Change in Control” shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
     (i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
     (ii) a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
     (iii) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 50% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.
     (c)  “Disability” has the same meaning as “Disability” in the Celanese
Corporation Deferred Compensation Plan or such other meaning as determined by
the Committee in its sole discretion.
     (d)  “Unvested Cash Award Value” means the aggregate dollar amount payable
in respect of the portion of such Cash Award which has not previously been paid
to the Participant.
IN WITNESS WHEREOF, this Agreement has been accepted and agreed to by the
undersigned.

Page 5



--------------------------------------------------------------------------------



 



            PARTICIPANT
      By:           Name: <NAME>     Employee ID: <NUMBER>     Date:        

Page 6



--------------------------------------------------------------------------------



 



Schedule I
     The Company entered into a Long-Term Incentive Cash Award Agreement with
Gjon N. Nivica, Jr. with the following terms:

          Date   Amount of Cash Award   Vesting Provisions April 23, 2009  
$450,000   $135,000 on October 14, 2009           $135,000 on October 14, 2010  
        $180,000 on October 14, 2011

 